Citation Nr: 1508723	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-06 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her cousin (D.S)


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.  He died in March 2012 and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied the claim on the merits.  

The appellant timely requested that she be substituted for the Veteran in August 2013 and VA allowed the substitution.  See 38 U.S.C.A. § 5121A.  The appellant and her cousin (D.S.) testified before the undersigned Veterans Law Judge in June, 2014.  A transcript is of record.  

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.  


FINDINGS OF FACT

1.  An August 2009 rating decision issued by the San Diego, California, RO denied the claim of entitlement to service connection for PTSD on the basis that there was no evidence of a specific in-service stressor and no evidence of a current diagnosis of PTSD.  

2.  Additional evidence submitted since the issuance of the August 2009 rating decision is new and material as it includes evidence that raises a reasonable possibility of substantiating the claim.

3.  The record contains evidence that the Veteran had been diagnosed with PTSD prior to his death; there is an opinion of record linking it to a credibly-reported in-service stressor.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen the claim for service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this decision, the Board reopens the claim to establish entitlement to service connection for PTSD and grants the reopened claim.  These actions represent a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 


Claim to Reopen

The appellant seeks to establish service connection for PTSD.  The RO treated the claim as an original claim and denied it on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A rating decision issued by the San Diego, California, RO in August 2009 denied the claim on the basis that the Veteran had not claimed a specific in-service stressor and because there was no evidence of a current diagnosis of PTSD.  The Veteran was informed of this decision by letter dated August 7, 2009.  He did not appeal and therefore, the August 2009 rating decision became final.  

The Veteran filed a claim to reopen in April 2011, and this appeal ensues from the adverse rating decision issued by the Albuquerque RO in August 2011, which treated the claim as an original claim and denied it on the merits.

Unappealed ratings actions by the RO are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence of record before the RO in August 2009 included the Veteran's service treatment records, which were devoid of reference to complaint of, or treatment for, PTSD, and private medical records, which were devoid of reference to treatment for or a diagnosis of PTSD.  The Veteran also failed to respond to an RO letter seeking additional information about his in-service stressor(s).

Evidence added to the record since the August 2009 rating decision includes an Axis I diagnosis of PTSD made by a VA clinical psychologist in December 2011.  This evidence was not of record before, and is thus considered new.  It is also considered material, as it raises a reasonable possibility of substantiating the claim.  Having found that new and material evidence has been presented, reopening of the claim for service connection for PTSD is in order.  

Service Connection for PTSD

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

Prior to his death, the Veteran alleged that on March 1, 1971, as he and others were waiting in formation to board a plane to leave Vietnam, rocket rounds struck nearby.  One rocket landed twenty yards from him, knocking him to the ground while killing three and wounding thirty-three others.  He recalled that the killed and wounded were mostly soldiers newly arrived in Vietnam.  See VA Form 21-0781 received June 2011; see also May 2011 VA initial evaluation for PTSD examination and records from the Santa Fe Vet Center.  The May 2011 VA examiner found that the above-reported stressor was "consistent with the Veteran's recollection of hostile military or terrorist activity that threatened his life and the lives of his comrades."  The examiner also found that the claimed PTSD was "at least as likely as not etiologically related" to the above stressor.

The Veteran's military personnel records confirm that he served in Vietnam from March 1970 to March 1971.  Lay statements from the appellant, the Veteran's family, and co-workers discuss the Veteran's flashbacks, nightmares, and difficulty keeping work.  The appellant also described how the Veteran would patrol the yard outside of their home, as if he was on guard duty.  The Board finds that the Veteran's stressor to be credible and "consistent with circumstances, conditions or hardships of service."  See 38 C.F.R. § 304(f)(3).

The Board acknowledges that the May 2011 VA examiner did not diagnose the Veteran with PTSD because his PCLC score of 47 was just below the cut-off of 50 for diagnosing PTSD.  (PCLC stands for PTSD CheckList, a self-reporting diagnostic test).  Instead, an Axis I diagnosis of adjustment disorder with depressed mood was made, which was attributed to the Veteran's worsening carcinoma.  Of record, however, is a December 1, 2011, VA mental health assessment, which documents that the Veteran was unable to attend due to his illness, so the appellant brought the Veteran's records and spoke with the clinical psychologist.  The VA clinical psychologist reviewed the records and the May 2011 VA examination and concluded that the May 2011 examiner's decision not to diagnose PTSD was incorrect.  More specifically, the VA clinical psychologist determined that "based on review of records and report from [appellant], it is obvious that veteran has suffered from PTSD.  PCLC done on 5/31/11 recognizes full diagnosis of PTSD with [score] of 47, just below cutoff of clinical significance.  This affirms an underlying case of PTSD that may have waxed and waned over the years.  This test should not be used as a final diagnostic instrument to deny clinical significance since it is based on the previous month's symptoms only."  The VA clinical psychologist provided an Axis I diagnosis of PTSD based on history and review compensation and pension examination, including PCLC.  

Records from the Santa Fe Vet Center and the December 2011 VA mental health assessment document a diagnosis of PTSD based on the in-service rocket attacks the Veteran credibly reported witnessing prior to his departure from Vietnam.  Given the foregoing, and resolving all reasonable doubt in favor of the Veteran and appellant, the Board finds that service connection for PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304.



ORDER

Service connection for PTSD is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


